Name: Directive 2006/1/EC of the European Parliament and of the Council of 18 January 2006 on the use of vehicles hired without drivers for the carriage of goods by road (codified version) (Text with EEA relevance)
 Type: Directive
 Subject Matter: land transport;  European Union law;  organisation of transport
 Date Published: 2006-02-04

 4.2.2006 EN Official Journal of the European Union L 33/82 DIRECTIVE 2006/1/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 January 2006 on the use of vehicles hired without drivers for the carriage of goods by road (codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 84/647/EEC of 19 December 1984 on the use of vehicles hired without drivers for the carriage of goods by road (3) has been substantially amended (4). In the interests of clarity and rationality the said Directive should be codified. (2) From a macroeconomic point of view, the use of hired vehicles permits, in certain situations, an optimum allocation of resources by limiting the wasteful use of factors of production. (3) From a microeconomic point of view, this possibility brings an element of flexibility to the organisation of transport, and thus increases the productivity of the undertakings concerned. (4) This Directive should be without prejudice to the obligations of the Member States concerning the time-limits for transposition into national law of the Directives set out in Annex I, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive: (a) vehicle means a motor vehicle, a trailer, a semi-trailer, or a combination of vehicles intended exclusively for the carriage of goods; (b) hired vehicle means any vehicle which, for remuneration and for a determined period, is put at the disposal of an undertaking which engages in the carriage of goods by road for hire or reward or for its own account on the basis of a contract with the undertaking which makes the vehicles available. Article 2 1. Each Member State shall allow the use within its territory, for the purposes of traffic between Member States, of vehicles hired by undertakings established on the territory of another Member State provided that: (a) the vehicle is registered or put into circulation in compliance with the laws in the latter Member State; (b) the contract relates solely to the hiring of a vehicle without a driver and is not accompanied by a service contract concluded with the same undertaking covering driving or accompanying personnel; (c) the hired vehicle is at the sole disposal of the undertaking using it during the period of the hire contract; (d) the hired vehicle is driven by personnel of the undertaking using it. 2. Proof of compliance with the conditions referred to in paragraph 1, points (a) to (d) shall be provided by the following documents, which must be on board the vehicle: (a) the contract of hire, or a certified extract from that contract giving in particular the name of the lessor, the name of the lessee, the date and duration of the contract and the identification of the vehicle; (b) where the driver is not the person hiring the vehicle, the driver's employment contract or a certified extract from that contract giving in particular the name of the employer, the name of the employee and the date and duration of the employment contract or a recent pay slip. If need be, the documents referred to in (a) and (b) may be replaced by an equivalent document issued by the competent authorities of the Member State. Article 3 1. Member States shall take the necessary measures to ensure that their undertakings may use, for the carriage of goods by road, under the same conditions as vehicles owned by them, hired vehicles registered or put into circulation in compliance with the laws in their countries, provided that the conditions laid down in Article 2 are satisfied. 2. Member States may exclude from the provisions of paragraph 1 own-account transport operations carried out by vehicles with a total permissible laden weight of more than 6 tonnes. Article 4 This Directive shall not affect the regulations of a Member State which lays down less restrictive conditions for the use of hired vehicles than those specified in Articles 2 and 3. Article 5 Without prejudice to Articles 2 and 3, this Directive shall not affect the application of the rules concerning: (a) the organisation of the market for the carriage of goods by road for hire or reward and own account and in particular access to the market and quota restrictions on road capacities; (b) prices and conditions for the carriage of goods by road; (c) the formation of hire prices; (d) the import of vehicles; (e) the conditions governing access to the activity or occupation of road-vehicle lessor. Article 6 Directive 84/647/EEC is hereby repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives listed in Annex I, Part B. References to the repealed Directive shall be construed as references to this Directive and should be read in accordance with the correlation table set out in Annex II. Article 7 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 8 This Directive is addressed to the Member States. Done at Strasbourg, 18 January 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) OJ C 108, 30.4.2004, p. 56. (2) Opinion of the European Parliament of 10 February 2004 (OJ C 97 E, 22.4.2004, p. 66) and Council Decision of 8 December 2005. (3) OJ L 335, 22.12.1984, p. 72. Directive as amended by Directive 90/398/EEC (OJ L 202, 31.7.1990, p. 46). (4) See Annex I, part A. ANNEX I Part A Repealed Directive with its amendment (referred to in Article 6) Council Directive 84/647/EEC (OJ L 335, 22.12.1984, p. 72) Council Directive 90/398/EEC (OJ L 202, 31.7.1990, p. 46) Part B List of time-limits for transposition into national law (referred to in Article 6) Directive Time-limit for transposition Directive 84/647/EEC 30 June 1986 Directive 90/398/EEC 31 December 1990 ANNEX II Correlation Table Directive 84/647/EEC This Directive Article 1, introductory sentence Article 1, introductory sentence Article 1, first indent Article 1(a) Article 1, second indent Article 1(b) Article 2, introductory sentence Article 2(1), introductory sentence Article 2, points 1-4 Article 2(1)(a)-(d) Article 2, point 5, first subparagraph, introductory sentence Article 2(2), first subparagraph, introductory sentence Article 2, point 5, first subparagraph, points (a) and (b) Article 2(2), first subparagraph, points (a) and (b) Article 2, point 5, second subparagraph Article 2(2), second subparagaph Article 3 Article 3 Article 4(1) Article 4 Article 5, introductory sentence Article 5, introductory sentence Article 5, first indent Article 5(a) Article 5, second indent Article 5(b) Article 5, third indent Article 5(c) Article 5, fourth indent Article 5(d) Article 5, fifth indent Article 5(e) Article 6  Article 7  Article 8   Article 6  Article 7 Article 9 Article 8  Annex I  Annex II